PER CURIAM.
On questions of law alone plaintiff appealed to the district court from a judgment rendered against him in justice’s court for. defendant’s costs and disbursements. In district court the judgment was affirmed by order, and from a judgment thereon entered plaintiff appeals. The only error assigned by counsel is,
“The justice erred in dismissing the action as to Mary Bradley.”
This is clearly insufficient, for errors must be specified as to rulings of the district court, not as to rulings made by the justice. To illustrate why this should be the rule, the district court may have agreed with counsel upon this very claim, and yet have affirmed, the judgment upon other grounds. Although counsel for defendants called attention to this defect in their brief, no application has been made for the relaxation of the rule as to assignments of error, and plaintiff’s counsel has made no effort to comply with it by amendment or otherwise. The judgment must, therefore, be affirmed, but, in view of all of the circumstances, it is ordered that no statutory costs be taxed against plaintiff.
Judgment affirmed.